        Case 1:19-cv-05960-NRB Document 81 Filed 09/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
BARBARA STEWART,

                    Plaintiff,

              - against -
                                                               O R D E R
MICHELE STEWART,
                                                           19 Civ. 5960 (NRB)
               Defendant.
-------------------------------------X
MICHELE STEWART,

                    Counterclaim Plaintiff,

              - against -

BARBARA STEWART,

               Counterclaim Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       This   order   responds   to   the   litany    of   letters    that   have

recently been filed in this case.           See ECF Nos. 71-73, 75, 77-79.

While the parties have purported to be disputing the terms of

defendant’s proposed “case management order,” see ECF No. 71-1,

their letters do little more than rehash months-old discovery

disputes concerning, inter alia: (1) the subpoenas duces tecum

that    defendant     served   on   plaintiff’s      counsel   (the    “Counsel

Subpoenas”), which seek all documents between plaintiff’s counsel

and any member of the Stewart family concerning the jewelry at

issue or Topaze/DGBF; (2) the subpoena duces tecum that defendant


                                       1
        Case 1:19-cv-05960-NRB Document 81 Filed 09/08/20 Page 2 of 4



served upon plaintiff’s ex-husband, William “Bill” P. Stewart,

which seeks documents from plaintiff’s divorce proceeding (the

“Bill Stewart Subpoena”); (3) defendant’s request for inspection

of     the   jewelry    in   plaintiff’s    possession       (the     “Jewelry

Inspection”); and (4) the search terms to be used in connection

with    plaintiff’s    additional   document      reviews   and   productions

(“Search Terms”).       As the parties are clearly more interested in

keeping the Court apprised of the latest squabbles between counsel

than in moving this case towards resolution, the Court rules with

respect to the aforementioned issues as follows.

       Counsel Subpoenas:    The Court denies defendant’s request that

plaintiff’s counsel be ordered to respond to the Counsel Subpoenas.

Defendant has proffered a wholly insufficient basis to rummage

through plaintiff’s counsel’s files.        Insofar as defendant decides

to file a motion to compel compliance with the Counsel Subpoenas

predicated on a far stronger showing than has been advanced,

defendant’s counsel is reminded that the consequence of pursuing

this highly unusual approach is to invite a reciprocal request.

Further, both parties are reminded that their counsel’s documents

are in their possession, custody and control.

       Bill Stewart Subpoena:     As plaintiff has now consented on the

record to the production of documents from her divorce proceedings,

defendant    shall     promptly   produce   any    documents      received   in

response to the Bill Stewart Subpoena.              Defendant resists such

                                      2
          Case 1:19-cv-05960-NRB Document 81 Filed 09/08/20 Page 3 of 4



production.        However, to indulge that resistance would require

plaintiff to serve a similar or identical subpoena and thus burden

a third party twice.        Such a result, which only causes undue burden

and does nothing to resolve this case, cannot be countenanced.

      Jewelry Inspection: While defendant’s counsel apparently has

agreed to hold their request for inspection of plaintiff’s jewelry

in abeyance, see ECF No. 75 at 2, the Court believes it would be

highly productive for both parties, either through counsel or a

third party, to produce for inspection and valuation all jewelry

in   each     party’s   possession,     custody      or    control    as   soon    as

possible. 1      The Court takes no view on where such inspections take

place.

      Search Terms:         As instructed during the teleconference that

was held in this case on April 1, 2020 (i.e., no less than 5 months

ago),     plaintiff’s    counsel      shall   run   additional       searches     for

responsive documents using defendant’s definition of “jewelry”

(i.e.,     all    jewelry    that   plaintiff      has    owned   throughout      her

lifetime).       With respect to the other terms that are to be used in

connection with plaintiff’s searches and any others that this Court

may order as to either party, the parties shall file a single

letter of no more than three pages informing the Court of the

parties’      agreed-upon     terms    or,    if    necessary,       the   parties’


      1Any statement by the Court that could be considered to express a contrary
view is reconsidered based upon the Court’s more developed knowledge of the
case, the parties, and case counsel.

                                         3
         Case 1:19-cv-05960-NRB Document 81 Filed 09/08/20 Page 4 of 4



competing lists of search terms and a short explanation of any

disagreements. That letter, which is to relate solely to the issue

of search terms, shall be submitted within one week of the date of

this order. Additional letters will not be considered. Regardless

of the search terms utilized, given the parties’ representations

about the challenges in obtaining additional documents from Mr.

Iglehart, plaintiff’s next production shall include all documents

that have been obtained from Mr. Iglehart’s file.

     The Court has devoted considerable time and attention to this

matter.     It is unacceptable that so little progress has been made

since the April 1, 2020 conference during which the Court addressed

many of the same issues addressed here.          Counsel for both parties

are advised that, moving forward, the lack of cooperation and

professionalism that has characterized this proceeding to date

will not be tolerated.        With respect to the foregoing issues and

rulings, no further argument is welcome.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 71.

     SO ORDERED.

Dated:       New York, New York
             September 8, 2020

                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      4
